DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/17/2021, with respect to the prior art rejections of claims 14-28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made below.  Please note that a new examiner is processing this application.  See the Conclusion heading below for updated contact information.

Claim Interpretation
Claims 19 and 20 recite limitations that are only performed when a certain condition is met.  Both claims recite that particular steps are performed “when the identified partitioning scheme is the single tree partitioning scheme,” and different steps are performed “when the identified partitioning scheme is the dual tree partitioning scheme.”  These claims recite what amounts to two mutually-exclusive methods, only one of which is actually performed based on the preceding condition.  As described in MPEP 2111.04, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  As a result, the BRI of claims 19 and 20 only includes one of the above-described mutually-exclusive methods.
In the interest of compact prosecution, all limitations of the claims will be given patentable weight during examination.  To overcome this interpretation, it is suggested that the conditional limitation be changed to a positive recitation that the condition is detected as having occurred, and that the various scenarios be recited in different dependent claims.  For example, claim 19 could be amended as follows, and a new claim 29 could be introduced.  Similar amendments for claim 20 could likewise be made.

19. (Suggested Amendment) The method of claim 18, wherein: 
the computed first and second quantization parameters are computed for a particular color component; and
responsive to determining that the identified partitioning scheme is the single tree partitioning scheme, the selected derivation is a first derivation that is used compute the first quantization parameter


29. (Suggested New Claim) The method of claim 18, wherein:
the computed first and second quantization parameters are computed for a particular color component; and
responsive to determining that the identified partitioning scheme is the dual tree partitioning scheme, the selected derivation is a second derivation that is used to compute the first quantization parameter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al., US Pub No. 20200322602.

As to claim 14 Huang discloses a method of decoding a current video block in a video picture, the method comprising: 
identifying, from a plurality of partitioning schemes, a partitioning scheme that is used to partition the current video block ([0064]-[0065] – it is determined if luma and chroma are partitioned using the same or different structures); 
based on the identified partitioning scheme, selecting one derivation to compute a first quantization parameter for the current video block from a plurality of candidate derivations for computing the first quantization parameter ([0017], [0064]-[0068] – when separate partitioning structures are used for luma and chroma, a QP from a co-located block (a derivation) is selected); 
computing a second quantization parameter for the current video block based at least in part on the computed first quantization parameter ([0064]-[0068] – the QP is computed based on the reused QP and a QP delta/shift value); and 
using the computed second quantization parameter to decode the current video block ([0073]).  

As to claim 15 Huang discloses performing a quantization operation on values associated with the current video block using the computed second quantization parameter ([0072] – inverse quantization (a quantization operation) is performed based on the computed QP).  

As to claim 16 Huang discloses that using the computed second quantization parameter comprises performing an inverse quantization operation on values associated with the current video block using the computed second quantization parameter ([0072]).  

As to claim 17 Huang discloses that identifying the partitioning scheme from plurality of partitioning schemes comprises determining whether the partitioning scheme for the current video block is a single tree partitioning or a dual tree partitioning ([0064] – it is determined if luma and chroma are partitioned separately (dual tree) or the same (single tree)).  

As to claim 18 Huang discloses that the single tree partitioning uses one partitioning for both luma and chroma color components of the current video block, while the dual tree partitioning uses a first partitioning for the luma color component of the current video block and a second partitioning for the chroma color component of the current video block ([0017], [0064]).   

As to claim 19 Huang discloses that the computed first and second quantization parameters are computed for a particular color component; when the identified partitioning scheme is the single tree partitioning scheme, the selected derivation is a first derivation that is used compute the first quantization parameter ([0064] – derivation is different for single tree partitioning); and when the identified partitioning scheme is the dual tree partitioning scheme, the selected derivation is a second derivation that is used to compute the first quantization parameter ([0017], [0064]-[0068]).  

As to claim 20 Huang discloses that the selected derivation is the first derivation when the identified partitioning scheme is the single tree partitioning scheme for the current video block and a single tree partitioning scheme for a reference video block that is used for encoding the current video block; and the selected derivation is the second derivation when the identified partitioning scheme is the dual tree partitioning scheme for the current video block and a single tree partitioning scheme for the reference video block ([0016]-[0017], [0064]-[0068]).  

As to claim 21 Huang discloses that the reference video block is a neighboring coded video block ([0042], [0064]).  

As to claim 22 Huang discloses that the neighboring coded video block is a video block to the left of the current video block in the current picture that includes the neighboring and current video blocks ([0042]).  

As to claim 23 Huang discloses that the neighboring coded video block is a video block above the current video block in the current picture that includes the neighboring and current video blocks ([0042]).  

As to claim 24 Huang discloses that the reference video block is a last coded video block in the current picture that includes the neighboring and current video blocks ([0042], [0056]).   

As to claim 25 Huang discloses that the first derivation uses at least one equation not used by the second derivation ([0064]-[0068] – the selection of derivation is different for both instances, thus will use different calculations).  

As to claim 26 Huang discloses that the computed first and second quantization parameters are first and second quantization parameters for a luma color component of the current video block ([0017], [0064]).  

As to claim 27 Huang discloses that the computed first and second quantization parameters are first and second quantization parameters for a chroma color component of the current video block ([0065]).  

As to claim 28 Huang discloses that the first quantization parameter is a predictive quantization parameter ([0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423